Cobb, J.
This was an action upon an administrator’s bond, brought by a guardian whose ward was the grandchild of the defendant’s intestate. The defendant sought to relieve himself from liability, by showing that there was a partnership existing between his intestate and himself at the date of the former’s death, and that he was entitled to credit, as against the claim of the plaintiff, for certain items growing out of the conduct of this partnership business and an agreement which had been entered into between the heirs of the intestate and himself; the mother of the plaintiff’s ward being one of the parties to this agreement. The case was referred to an auditor; and after certain exceptions, which had been filed as exceptions of law to his report, were stricken, the exceptions of fact were submitted to a jury, who" found against all such exceptions. The court entered a judgment in favor of' the plaintiff for the amount specified in the auditor’s' report. The case is here upon a bill of exceptions assigning error upon different rulings made at the trial. All of the questions made in the record are, .we think, ruled in the headnotes, and we do not deem it necessary or advisable to go further into the details of this somewhat complicated record. If any error was committed by the trial judge, it was not of such a character as to require a reversal of the judgment. From an inspection of the record we are satisfied that the auditor reached the right result. He did not assign as reasons for his conclusion some of the principles laid down in the foregoing headnotes, but these may be taken simply as reasons additional to those which he did assign for his findings.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.